Citation Nr: 0529113	
Decision Date: 10/31/05    Archive Date: 11/09/05

DOCKET NO.  02-01 979	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for a hernia.

2.  Entitlement to service connection for hearing loss.

3.  Entitlement to service connection for a heart disorder.

4.  Entitlement to service connection for a back disorder.

5.  Entitlement to service connection for a respiratory 
disorder.

6.  Entitlement to special monthly pension based on the need 
for regular aid and attendance or housebound status for a 
surviving spouse.


REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs




WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Dillon, Counsel



INTRODUCTION

The veteran served on active duty from April 1959 to April 
1965.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a July 2000 rating decision and a July 
2003 rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO), in Louisville, Kentucky.

A September 2005 motion to advance this case on the Board's 
docket was granted by the Board in October 2005 for good 
cause shown.  See 38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. § 
20.900(c) (2005).

In the veteran's August 2003 notice of disagreement, he made 
a notation of "(tinnitus)" suggesting his belief that the 
claim of entitlement to service connection for hearing loss 
included consideration of tinnitus.  In August 2005, he 
provided testimony of "buzzing" in his ears.  The issue of 
entitlement to service connection for tinnitus has not been 
adjudicated by the RO and therefore is not properly before 
the Board at this time.  The issue is referred to the RO for 
appropriate action.




FINDINGS OF FACT

1.  The veteran does not have a current hernia diagnosis.

2.  The medical evidence of record does not show hearing loss 
related to the veteran's military service.

3.  The medical evidence of record does not show a heart 
disorder related to the veteran's military service.

4.  The medical evidence of record does not show a back 
disorder related to the veteran's military service.

5.  The medical evidence of record does not show a lung 
disorder related to the veteran's military service.

6.  In August 2005, prior to the promulgation of a decision 
in the appeal, the veteran withdrew his appeal as to the 
issue of entitlement to special monthly pension based on the 
need for regular aid and attendance or housebound status for 
a surviving spouse.


CONCLUSIONS OF LAW

1.  A hernia disability was not incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).

2.  Hearing loss was not incurred in or aggravated by 
service, nor may sensorineural hearing loss be presumed to 
have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 1137, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.385 (2005). 

3.  A heart disorder was not incurred in or aggravated by 
service, nor may it be presumed to have been so incurred.  38 
U.S.C.A. §§ 1101, 1110, 1111, 1112, 1131, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2005).

4.  A back disorder was not incurred in or aggravated by 
service, nor may it be presumed to have been so incurred.  38 
U.S.C.A. §§ 1101, 1110, 1111, 1112, 1131, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2005).

5.  A respiratory disorder was not incurred in or aggravated 
by service, nor may it be presumed to have been so incurred.  
38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1131, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2005).

6.  The criteria for withdrawal of the substantive appeal by 
the veteran for the issue of entitlement to special monthly 
pension based on the need for regular aid and attendance or 
housebound status for a surviving spouse have been met.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204(b), 
(c) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to notify and assist

VA has a duty to notify claimants for VA benefits of 
information necessary to submit to complete and support a 
claim and to assist claimants in the development of evidence.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application.

Second, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  In this case, VA notified the veteran by 
letters dated in March 2001, April 2002, and January 2003, 
that VA would obtain all relevant evidence in the custody of 
a Federal department or agency.  He was advised that it was 
his responsibility to either send medical treatment records 
from his private physician regarding treatment for his 
claimed disabilities, or to provide a properly executed 
release so that VA could request the records for him.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(a), (d); 38 C.F.R. § 3.159(c), (d).  The 
record contains the veteran's service medical records, post-
service medical records, and the reports and addenda from VA 
examinations dated in October 2001, May 2004, and January 
2005.  There are no identified, outstanding records requiring 
further development.  

The record indicates the veteran receives Social Security 
Administration (SSA) disability benefits due to his back 
disability.  It is unnecessary in this case to obtain 
evidence from the SSA.  That the veteran currently has a back 
disorder is well established in this case, and the record 
does not suggest and the veteran does not contend that 
evidence from this Federal agency would be relevant to the 
claim, i.e., that it would include an opinion regarding the 
etiology of the veteran's back disorder.  

In May 2002, the veteran testified at a hearing conducted by 
the RO.  In August 2005, the veteran testified at a video 
hearing conducted by the Board.  A transcript of these 
hearings is of record.

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In this 
case, however, as there is no evidence that any failure on 
the part of VA to further comply with the duty to notify and 
assist reasonably affects the outcome of this case, the Board 
finds that any such failure is harmless.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

II.  Service connection

Generally, service connection is warranted where the evidence 
of record establishes that a particular injury or disease 
resulting in disability was incurred in the line of duty in 
the active military service or, if pre-existing such service, 
was aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303.  Further, if a condition noted during service 
is not shown to be chronic, then generally, a showing of 
continuity of symptoms after service is required for service 
connection.  38 C.F.R. 
§ 3.303.  Service connection may also be granted for a 
disease first diagnosed after service when all of the 
evidence establishes that the disease was incurred in 
service.  Id.

For certain chronic disorders, service connection may be 
granted if the disease becomes manifest to a compensable 
degree within one year following separation from service.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.

To prevail on the issue of service connection there must be 
medical evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and 
evidence of a nexus between an in-service injury or disease 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 341, 
346 (1999).

Hernia

In this case, the record does not contain competent evidence 
of a current hernia disability.  Although a hernia was 
diagnosed in May 1999, the medical evidence dated thereafter 
does not include a hernia diagnosis.  Moreover, the medical 
evidence includes affirmative evidence that the veteran no 
longer has the hernia he experienced in 1999.

At the May 2002 hearing before the RO, the veteran denied 
ever receiving treatment for a hernia.  He testified that he 
sought treatment for sensitive testicles, acknowledging that 
he was unsure if he had a hernia but that he was "just going 
by the pain."  At the August 2005 hearing before the Board, 
he again testified that he had never received medical 
attention specifically for a hernia.

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  See Degmetich v. 
Brown, 104 F. 3d 1328 (1997) (holding that the VA's and the 
United States Court of Appeals for Veterans Claims' 
interpretation of sections 1110 and 1131 of the statute as 
requiring the existence of a present disability for VA 
compensation purposes cannot be considered arbitrary and 
therefore the decision based on that interpretation must be 
affirmed); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 
1998).  Accordingly, as there is no objective evidence of a 
current hernia disorder, service connection for this disorder 
is not warranted.

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule as 
required by law and VA regulations.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102 (2005).  The preponderance is against the 
veteran's claim, and it must be denied.

Hearing loss

Impaired hearing is considered a disability for VA purposes 
when the auditory threshold in any of the frequencies 500, 
1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or 
when the auditory thresholds for at least three of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. 
§ 3.385.

As established by VA audiological examination in May 2004, 
the veteran currently has bilateral hearing loss as defined 
by VA at 38 C.F.R. § 3.385.  Despite the veteran's testimony 
that he began experiencing hearing loss several years after 
service, he contends that service connection is warranted for 
hearing loss as a result of in-service noise exposure.  See 
Hensley v. Brown, 5 Vet. App. 155, 164 (1993) (holding VA 
must consider whether post-service hearing loss is related to 
in-service noise exposure or acoustic trauma).  He testified 
at the August 2005 hearing that he served in an artillery 
unit and used minimal hearing protection.

The service medical records do not establish the veteran 
experienced hearing loss in service.  The February 1965 
separation examination shows that audiometer readings were at 
least zero at all tested levels, and examination of the ears 
found no clinical abnormalities.  Additionally, the service 
medical records are absent any complaints or findings of 
hearing loss.  

The post-service medical evidence shows that the veteran's 
hearing loss began many years after service.  As noted by the 
May 2004 VA examiner, the veteran did not begin treatment for 
hearing loss until 1998.  Cf. Maxson v. Gober, 230 F.3d 1330 
(Fed. Cir. 2000) (holding that aggravation in service may be 
rebutted by the absence of medical treatment for the claimed 
condition for many years after service).
 
The Board has considered the veteran's statement linking his 
current hearing loss to in-service noise exposure, but 
neither the Board nor laypersons can render opinions 
requiring medical expertise.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992); Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  

Health professionals are experts and are presumed to know the 
requirements applicable to their practice and to have taken 
them into account in providing a diagnosis or opinion.  Cohen 
v. Brown, 10 Vet. App. 128 (1997).  After review of the 
claims file, to include consideration of the veteran's 
history of military noise exposure and post-service noise 
exposure (as a truck driver and mechanic), the May 2004 VA 
examiner opined in an October 2004 addendum report that the 
veteran's hearing loss is less than likely due to his 
military noise exposure.  The VA examiner noted the veteran's 
normal hearing sensitivity at the time of the service 
discharge physical in February 1965.  This uncontroverted 
medical opinion contained in the May 2004 VA examination 
report and October 2004 addendum report weighs heavily 
against the claim.

In the case of sensorineural hearing loss, service connection 
may be granted if such disease is manifested to a compensable 
degree within one year following separation from service.  38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  As 
explained above, there is no competent evidence of hearing 
loss for many years after service.

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule as 
required by law and VA regulations.  38 U.S.C.A. § 5107(b); 
38 C.F.R. §§ 3.102, 4.3 (2005).  The preponderance of the 
evidence is against the veteran's claim, and it must be 
denied.

Heart disorder

The veteran experienced two myocardial infarctions in 1993.  
Since that time, he has been followed for coronary artery 
disease, and recent medical evidence establishes an 
additional diagnosis of hypertension.  He contends that his 
heart disorder existed prior to service.

Initially, the Board must determine whether the presumption 
of soundness is rebutted by clear and unmistakable evidence 
that a disease or injury existed prior to service.  38 
U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  The burden of proof 
is on VA to rebut the presumption by producing clear and 
unmistakable evidence that a disability existed prior to 
service.  See Kinnaman v. Principi, 4 Vet. App. 20, 27 
(1993).  The determination of whether there is clear and 
unmistakable evidence that a defect, infirmity, or disorder 
existed prior to service should be based on "thorough 
analysis of the evidentiary showing and careful correlation 
of all material facts, with due regard to accepted medical 
principles pertaining to the history, manifestations, 
clinical course, and character of the particular injury or 
disease or residuals thereof."  38 C.F.R. § 3.304(b)(1).

In this case, at the time of the veteran's enlistment 
examinations, dated in May 1957, February 1958, and November 
1958, in response to the question as to whether he had ever 
had or if he currently had chest pain or shortness of breath, 
the veteran responded "yes."  However, mere history 
provided by the veteran of the pre-service existence of 
conditions recorded at the time of the entrance examination 
does not, in itself, constitute a notation of a preexisting 
condition.  38 C.F.R. § 3.304(b)(1); Paulson v. Brown, 7 Vet. 
App. 466, 470 (1995); Crowe v. Brown, 7 Vet. App. 238, 246 
(1995).  In the instant case, the induction examination 
reports indicate no clinical abnormalities of the heart or 
vascular system. 

Having reviewed the record, the Board concludes that there is 
no evidence of record to rebut the presumption of soundness.  
There is no contemporaneous medical evidence of record to 
support the conclusion that the veteran had been diagnosed 
with a heart disorder prior to his entry into active duty.  
See Miller v. West, 11 Vet. 345, 348 (1998).  Accordingly, 
the Board finds that the veteran did not clearly and 
unmistakably have a heart disorder prior to his entry into 
active duty.  Thus, because there is no clear and 
unmistakable evidence that the veteran had been diagnosed 
with a heart disorder prior to service, the presumption of 
soundness is not rebutted.

Having determined that the veteran is entitled to the 
presumption of soundness at service entry, the question now 
before the Board is whether the evidence of record in light 
of this determination allows for a grant of the benefit 
sought.  The Board finds that it does not.

In this case, the service medical records do not contain a 
complaint, finding, or diagnosis consistent with a heart 
disorder.  At the February 1965 separation examination, there 
were no clinical abnormalities of the heart or vascular 
system.

Likewise, the post-service medical evidence tends to show the 
onset of a heart disorder many years after service.  The 
medical evidence prior to the 1993 myocardial infarctions is 
absent for any reference of a heart disorder, and records 
from that time, such as an August 1993 examination report, 
note the veteran denying specific cardiac history.  
Similarly, the veteran testified in August 2005 that he was 
not treated for a heart disorder prior to 1993.  Hypertension 
was not diagnosed until January 2001, and in August 2001 the 
veteran denied a history of hypertension.  Cf. Maxson v. 
Gober, 230 F.3d 1330 (Fed. Cir. 2000).

After review of the claims file, a VA examiner rendered the 
opinion in October 2004 that it is unlikely the veteran's 
current heart disorder is related to military service.  This 
uncontroverted medical opinion further weighs against the 
claim.  

For cardiovascular disease, service connection may be granted 
if the disease becomes manifest to a compensable degree 
within one year following separation from service.  38 
U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  However, 
as explained above, there is no competent evidence of a heart 
disorder prior to the 1993 myocardial infarctions.

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule as 
required by law and VA regulations.  
38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  The 
preponderance of the evidence is against the veteran's claim, 
and it must be denied.

Back disorder

The veteran's post-service medical records include diagnoses 
of degenerative joint disease, chronic back pain, and 
degenerative disc disease of the cervical and lumbar spine.  
He contends that his back disorder existed prior to service.

In this case, at the time of the veteran's February 1958 
enlistment examination, he reported "back trouble."  This, 
however, does not, in itself, constitute a notation of a 
preexisting condition.  38 U.S.C.A. § 1111: 38 C.F.R. 
§ 3.304(b)(1); Paulson v. Brown, 7 Vet. App. 466, 470 (1995); 
Crowe v. Brown, 7 Vet. App. 238, 246 (1995).  The induction 
examination reports of record indicate no clinical 
abnormalities of the spine. 

Having reviewed the record, the Board concludes that there is 
no evidence of record to rebut the presumption of soundness.  
There is no contemporaneous medical evidence of record to 
support the conclusion that the veteran had been diagnosed 
with a back disorder prior to his entry into active duty.  
See Miller v. West, 11 Vet. 345, 348 (1998).  Accordingly, 
the Board finds that the veteran did not clearly and 
unmistakably have a back disorder prior to his entry into 
active duty.  Thus, because there is no clear and 
unmistakable evidence that the veteran had been diagnosed 
with a back disorder prior to service, the presumption of 
soundness is not rebutted.

Having determined that the veteran is entitled to the 
presumption of soundness at service entry, the question now 
before the Board is whether the evidence of record in light 
of this determination allows for a grant of the benefit 
sought.  The Board finds that it does not.  

Here, the service medical records from 1959 to 1962 note 
nothing more than several complaints of backache, as well as 
an acute lumbar strain from heavy lifting, which improved 
within days.  The service medical records are devoid of 
pertinent complaints or findings from 1963 to 1964, and the 
February 1965 separation examination indicated no spine or 
other musculoskeletal abnormalities.

Additionally, the post-service medical evidence shows the 
veteran's back disorder began many years after service.  For 
instance, a 1982 X-ray of the cervical spine is normal, and 
in August 2000, he reported only a 10-year history of neck 
pain.  The earliest post-service evidence of back treatment 
is dated in 2000, and several of his current back disorders 
were only diagnosed in recent years by VA examiners.  
Moreover, the competent medical opinions of record that 
addressed the etiology of the veteran's back disorder are not 
probative because the VA examiners presumed the veteran's 
back disorder existed prior to service, but there was no 
evidence in this case to rebut the presumption of soundness.

In the case of arthritis, service connection may be granted 
if such disease is manifested in service, or manifested to a 
compensable degree within one year following separation from 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.  As noted above, there is no evidence of any 
back disorder for many years following service separation.

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule as 
required by law and VA regulations.  38 U.S.C.A. § 5107(b); 
38 C.F.R. §§ 3.102, 4.3.  The preponderance of the evidence 
is against the veteran's claim, and it must be denied.

Respiratory disorder

The veteran's post-service medical records include a 
diagnosis of chronic obstructive pulmonary disease (COPD).  
He contends that his current COPD existed prior to service.

In this case, at the time of the veteran's May 1957 
enlistment examination, he reported a history of bronchial 
pneumonia from the age of 15 or 16, and he also reported a 
history of infrequent shortness of breath and chest pressure.  
This medical history was transcribed by a physician.  This, 
however, does not, in itself, constitute a notation of a 
preexisting condition.  38 C.F.R. § 3.304(b)(1); Paulson v. 
Brown, 7 Vet. App. 466, 470 (1995); Crowe v. Brown, 7 Vet. 
App. 238, 246 (1995).  Given that there is no medical 
evidence of record of treatment for, or a diagnosis of, a 
respiratory disorder prior to service and that at the time of 
the veteran's May 1957 induction examination, the examiner 
did not report any independent basis for his finding, it 
appears that the examiner's finding was based on lay 
statements from the veteran that he was diagnosed with 
bronchial pneumonia.  To be sure, the May 1957 induction 
examination report indicates no clinical abnormalities of the 
respiratory system.  A bare conclusion, even one written by a 
medical professional, without a factual predicate in the 
record does not constitute clear and unmistakable evidence 
sufficient to rebut the statutory presumption of soundness.  
Miller v. West, 11 Vet. 345, 348 (1998).  The lay statements 
from the veteran are not supported by any contemporaneous 
clinical evidence in the record.  To the extent that the 
veteran provided a medical history and reported that he was 
diagnosed with bronchial pneumonia in his youth is not 
competent evidence.  See LeShore v. Brown, 8 Vet. App. 406, 
409 (1995) (holding that a bare transcription of a lay 
history is not transformed into "competent medical 
evidence" merely because the transcriber happens to be a 
medical professional).   

Having reviewed the record, the Board concludes that there is 
no evidence of record to rebut the presumption of soundness.  
Accordingly, the Board finds that the veteran did not clearly 
and unmistakably have a respiratory disorder prior to his 
entry into active duty.  Thus, because there is no clear and 
unmistakable evidence that the veteran had been diagnosed 
with a respiratory disorder prior to service, the presumption 
of soundness is not rebutted.

Having determined that the veteran is entitled to the 
presumption of soundness at service entry, the question now 
before the Board is whether the evidence of record in light 
of this determination allows for a grant of the benefit 
sought.  The Board finds that it does not.

In this case, the service medical records contain several 
notations of upper respiratory infections, but chest x-rays 
were normal, with the exception of a July 1963 x-ray that 
revealed slight consolidation of the right lower lobe that 
led to a diagnosis of chronic bronchiectasis - a diagnosis 
that was never repeated in subsequent service medical 
records, including the separation examination, or in any 
post-service medical evidence.  Additionally, the February 
1965 separation examination indicated no lung or chest 
abnormalities.

The post-service medical evidence shows the veteran's 
respiratory disorder began many years after service, and the 
October 2004 VA examiner rendered the uncontroverted medical 
opinion that it is unlikely the veteran's lung condition was 
caused by the veteran's time in service.

In the case of bronchiectasis, service connection may be 
granted if such disease is manifested to a compensable degree 
within one year following separation from service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309.  As noted above, there is no post-service evidence of 
bronchiectasis.

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule as 
required by law and VA regulations.  38 U.S.C.A. § 5107(b); 
38 C.F.R. §§ 3.102, 4.3.  The preponderance of the evidence 
is against the veteran's claim, and it must be denied.

III.  Aid and attendance

By a rating decision dated in February 2003, the veteran's 
claims of entitlement to special monthly pension based on the 
need for regular aid and attendance or housebound status for 
a surviving spouse was denied.  In September 2003, the 
veteran perfected an appeal as to this issue; however, in 
testimony before the Board in August 2005, the veteran stated 
that he wished to withdraw this appeal.

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
that fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b).  Withdrawal may 
be made by the appellant or by his authorized representative, 
except that a representative may not withdraw a substantive 
appeal filed by the appellant personally without the express 
written consent of the appellant.  38 C.F.R. § 20.204(c).

With regard to the issue of entitlement to special monthly 
pension based on the need for regular aid and attendance or 
housebound status for a surviving spouse, prior to the 
promulgation of a decision by the Board, the veteran had 
personally indicated to this appellate agency that he wished 
to withdraw his appeal.  As a result, no allegation of error 
of fact or law remains before the Board for consideration 
with regard to this issue.  As such, the Board finds that the 
veteran has withdrawn this claim, and accordingly, the Board 
does not have jurisdiction to review the appeal as to the 
issue of entitlement to special monthly pension based on the 
need for regular aid and attendance or housebound status for 
a surviving spouse; this issue is therefore dismissed.


ORDER

Entitlement to service connection for a hernia is denied.

Entitlement to service connection for hearing loss is denied.

Entitlement to service connection for a heart disorder is 
denied.

Entitlement to service connection for a back disorder is 
denied.

Entitlement to service connection for a respiratory disorder 
is denied.

The claim of entitlement to aid and attendance or housebound 
status for a surviving spouse is dismissed.



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


